DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Support for the amendments to claim 15 and newly added claim 35 are found for example on pages 6, 11, 16 of the Instant Specification and examples 1-2.

Response to Arguments
Applicant’s arguments, see Pgs. 1-2, filed 05/13/2022, with respect to the rejections based on Haiying have been fully considered and are persuasive.  The rejections based on Haiying have been withdrawn. 
Allowable Subject Matter
Claims 15-35 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 15, 16, 29 and 31.  Regarding claim 15, the prior art fails to teach the 3D metallic part comprising layers in which one of Mo, Nb, Rh or W is the majority of the material and wherein the concentration within the part of at least one of calcium, antimony, phosphorous, or sulfur is less than 20 ppm by weight and at least 0.001 ppm by weight.  Regarding claim 16, the prior art fails to teach the 3D metallic part comprising layers of Mo, Nb, Rh or W wherein the concentration within the part of each of sodium, silicon, calcium antimony, magnesium, phosphorous, sulfur, and potassium is less than 20 ppm by weight and at least 0.001 ppm by weight. Regarding claim 29, the prior art fails to teach the 3D metallic part comprising layers of Ta, Nb, Rh or W wherein the concentration within the part at least one of calcium or antimony is less than 20 ppm by weight and at least 0.001 ppm by weight. Regarding claim 31, the prior art fails to teach the 3D metallic part comprising layers of Ta, Nob, Rh or W wherein the concentration within the part of each of sodium, silicon, calcium, antimony, magnesium, phosphorous, sulfur, and potassium is less than 20 ppm by weight and at least 0.001 ppm by weight. Claims 19-28 and 35 are dependent on claim 15 and are thus allowable.  Claims 17-18 are dependent on claim 16 and are thus allowable. Claim 30 is dependent on claim 29 and thus allowable. Claims 32-34 are dependent on claim 31 and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784